Woodward, J.:
The plaintiff brings this action to recover damages for the loss of a horse, wagon and harness, due to the alleged negligence of the defendant in operating one of its cars on Third avenue, in the borough of Brooklyn, on the 14th day of November, 1908. The case was submitted to the jury upon a charge fairly presenting the law, and from the judgment entered upon the verdict the defendant appeals to this court, as well as from the order denying defendant’s motion for a new trial. It appears from the evidence that: the plaintiff’s, driver was driving along Third avenue just as darkness was settling down on the evening of November 14, 1908. It wasi raining and "foggy, and plaintiff’s horse was not getting a good footing on the asphalt pavement. The driver looked to the rear, as he testifies, and saw no car. He then pulled his horse about so as to *695drive diagonally across the defendant’s tracks, intending to get upon the south-bound track and to make use of the Medina sandstone pavement between the tracks for his horse’s greater safety in traveling. Just how far plaintiffs driver proceeded after making his first observation does not clearly appear, but from the evidence the inference could be fairly drawn that he made rather an abrupt turn in the direction of the track and drove a considerable distance, fifty to seventy feet, diagonally with the track, and had nearly cleared the north-bound track, on which the defendant’s car was approaching from the rear, when the back wheel of his wagon was struck by the defendant’s car, resulting in the demolishing of the wagon, the injury of the harness and the maiming of the horse so that it became necessary to kill him. The car appears to have been running at a high rate of speed, and it did not stop until it had traveled nearly a block beyond the scene of the accident, though this may have been due to the injuries resulting to the controller of the car in the collision. We think, under all of the facts testified to, a question was presented for the jury upon the negligence of the defendant, as well as to the contributory negligence of the plaintiff’s driver. From the testimony of the plaintiff’s witnesses, the plaintiff’s horse and wagon must have been within the direct line of vision of the defendant’s motorman while the driver was driving fifty to seventy-five feet, and the plaintiff’s equipage had nearly cleared the track at the extreme distance when the collision occurred. There must have been a considerable length of time between the time that the plaintiff’s wagon came into view of the motorman and the collision; time enough to have slackened the pace of the car at least, and yet there is not the slightest evidence of any action on the part of the defendant to avert the accident, except that it is in the evidence that the bell of the approaching car was sounded just at the instant before the contact. While it was the duty of plaintiff’s driver to use reasonable care to give the defendant the right of way, he had a right to assume that the defendant would operate its cars with a reasonable degree of care, and having looked for an approaching car before entering upon the defendant’s tracks, and no car being in sight, he had.. a right to expect that he would be given some warning of an *696approaching car after he had come within, the view of the operator of smeh car. Highways are for the use of the general public, and each user- owes the duly of reasonable care. The plaintiff’s driver was not bound to watch behind, him, all of the time.; he was obviously upon the track with, a view to crossing;. he had observed that the way was clear when he started; the way was slippery and he was trying to avoid that danger, and if the defendant had used a reasonable degree of care, it is obvious that the accident need not have occurred. At least this view of the evidence was within the- province of the jury, and we think its conclusions should not be disturbed..
We do not find reversible error in the charge. The court refused to charge that “if the jury find that Schroeder, the-driver, drove seventy feet after looking, and did not look again until he was in a point of danger or on the track, at this time and place, knowing the danger of the situation and being familiar with the conditions there existing, and that cars come frequently, without making any effort to ascertain whether the car was approaching behind him, and that contributed to the accident, the plaintiff cannot recover,” This language follows closely that which was- refused, affording grounds for reversal, in Belford v. Brooklyn, Heights R. R. Co. (86 App. Div. 388, 390), but there the evidence showed that the driver had been upon the defendant’s tracks for a distance of 800 feet or more, and that he had not only not looked at ah, but that, so far as the evidence went, he had not listened or made- use of any of his faculties to ascertain whether a car was-approaching or not. Here there was affirmative evidence that the-plaintiff’s driver looked hack to see if a car was approaching when hetumed to cross the tracks;, that he' saw no car at the time, and that he then attempted to drive diagonally over the northbound track to- the south-bound track, and that he had nearly cleared the north-boimd track when the collision came. This could not.have taken many seconds, for the evidence in the extreme only fixes Ms forward movement at about 75 feet, during the most of wMch time -he must have been in plain view of the approaching car. This is quite a different situation from that involved in the Belford case, where the accident occurred late at night, and the plaintiff had entered upon *697the track and driven there for SO.® ieet without making any effort whatever to .ascertain whether a car was approaching.
The judgment and order appealed from should he affirmed, with costs.
Present—Jemes, P. J., Thomas, Oarr, Woodward and Bich, J J.
Judgment and order unanimously affirmed, with costs.